Title: To Thomas Jefferson from John Forbes, 22 July 1825
From: Forbes, John
To: Jefferson, Thomas


Sir,
Richmond
22 July 1825—
As directed by Colo Randolph I am to enclose a letter for him, which it is important he should receive with the least possible delay, that you may have the goodness to forward it to him at Staunton.—The inclosure contains a Copy of proceedings in a Suit depending in the Superior Court of Chancery here between himself and his very dear & respected relatives, intended to sustain his application for an injunction to stay the Sale of his large property—Were the Parties mere strangers I could readily vindicate the cause of my client. But the kindly feelings, so strong, so affectionate, which he manifest towards the two gentlemen, who compose the other interested party wholly embarrass me; and repress my energies.—May I be pardoned for troubling you with this notice of a matter, which I sometime since intended to communicate.—The controversy is between Colo Randolph, who is my client and Messrs Thomas Jefferson Randolph and Samuel Carr, who were his Sureties to some pecuniary engagements. It is to be regretted that there should be any litigation or cause for it between such near relatives. I can perceive that the matter preys upon Colo Randolph’s Spirits, though his high-mindedness will not allow him to avow this as the Cause. And while he never mentions his Son and friend, but with the greatest tenderness and respect, I am sollicitous to prevent a change in his feelings, which the contingencies of a law suit if persisted in, might produce: and as I am assured of Colo R’s upright and honourable intentions and that the other party may have all justice done them wihout recourse to the impending measure, which is not only injurious to the interests of Colo Randolph—but has an aspect of Severity & harshness towards him, which mere strangers would be disposed to avoid, I would respectfully suggest, that it might be attended with advantage were some friend of the parties to attempt the reconciliation of the interests involved, which I think might be done to the satisfaction of all concerned, so as to render all recourse to law unnecessary. I would further suggest as the individual, who could do this with effect, my honourable and highly esteemed friend Judge Carr.—His experience, moderation and sound Judgement eminently qualify him to determine what ought to be done: and if you saw fit to interfere in this matter as to request his good offices in setting what may interrupt the friendly intercourse of your and his respectable relatives, he may be informed, that it was at my request: and although I have not Colo R’s direct authority for this, I know enough of his Sentiments to be assured that it would not be to him unpleasant.I have the honour to be with truth and great respect, Sir,Your very obed ServtJohn ForbesNot having received the Office Copy in time for Mail it is sent by a private hand direct to Colo Randoloph.—